Case 2:19-cv-00996-SDW-JAD Document 28 Filed 09/10/19 Page 1 of 6 PageID: 516



 NOT FOR PUBLICATION
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                  MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                          50 WALNUT ST.
 UNITED STATES DISTRICT JUDGE                                                NEWARK, NJ 07101
                                                                                973-645-5903

                                      September 10, 2019

Lawrence Katz, Esq.
Law Offices of Lawrence Katz
70 East Sunrise Highway, Suite 500
Valley Stream, NY 11581
Counsel for Plaintiff

Monica M. Littman, Esq.
Richard J. Perr, Esq.
Fineman Krekstein & Harris, P.C.
1801 Market Street
Suite 1100
Philadelphia, PA 19103
Counsel for Defendants

              LETTER OPINION FILED WITH THE CLERK OF THE COURT

        Re:     Lara M. Sanders v. CACH, LLC, et al.
                Civil Action No. 19-996 (SDW) (JAD)

Counsel:

        Before this Court is Defendants CACH LLC (“CACH”), Resurgent Holdings LLC
(“Resurgent Holdings”), and Resurgent Capital Services LP’s (“Resurgent Capital”) (collectively
“Defendants”) Motion to Dismiss Plaintiff Lara M. Sanders’ (“Plaintiff”) Amended Complaint
pursuant to Federal Rules of Civil Procedure (“Rule”) 12(b)(2) and 12(b)(6). This Court has
jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. Venue is proper pursuant to 28 U.S.C. §
1391(b). This Court, having considered the parties’ submissions, decides this matter without oral
argument pursuant to Rule 78. For the reasons discussed below, Defendants’ Motion to Dismiss
is GRANTED in part, and DENIED in part.

   I.         PROCEDURAL HISTORY

        In or around July 2017, Defendant CACH commenced a debt-collection action against
Plaintiff in the Superior Court of New Jersey, alleging that Plaintiff had incurred credit card debt
Case 2:19-cv-00996-SDW-JAD Document 28 Filed 09/10/19 Page 2 of 6 PageID: 517



in the amount of $15,372.00. (Am. Compl. ¶ 25, ECF No. 21; see also ECF No. 21-31.) On
December 4, 2017, CACH and Plaintiff allegedly settled the state-court action for $1,000.00, and
the parties executed a stipulation of discontinuance with prejudice. (Am. Compl. ¶ 27; see also
ECF No. 21-1.) On December 6, 2017, CACH accepted the settlement check “as a complete
resolution of any further collection activities.” (Am. Compl. ¶ 29.) In a letter dated January 30,
2018, Defendant Resurgent Capital notified Plaintiff that her account with CACH “was settled in
full on 12/06/2017.” (ECF No. 21-6.)

        Despite the parties’ settlement agreement, Plaintiff alleges that between January 10, 2018
and February 7, 2018, Defendants continued to report that she owed a debt. Specifically, on
January 10, 2018, Defendants “reported the debt on Plaintiff’s account as owed in full, less the
amount received for the settlement[.]” (Am. Compl. ¶ 30.) Again, “[o]n or about February 3,
2018, [CACH] reported the resolved debt as an ‘open account’ still ‘>in collection<’ owing
$14,372.00[.]” (Id. ¶ 34.) And “on February 7, 2018 the debt was updated as owed in full without
recognizing the settlement amount[.]” (Id. ¶ 32.) Plaintiff further alleges that Defendants failed
to disclose that at all relevant times, CACH was in bankruptcy and that Resurgent Capital and
Resurgent Holdings were the actual creditors and collectors of the debt at issue. (Id. ¶ 38; see also
id. ¶ 75 (referring to Resurgent Holdings as the “de jure owner” of CACH’s debt portfolio).)

        On January 23, 2019, Plaintiff brought the instant suit against Defendants as a putative-
class action. (ECF No. 1.) On May 30, 2019, Plaintiff filed an Amended Complaint alleging
violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and of
the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., and breach of contract. On
June 13, 2019, Defendants filed the instant Motion to Dismiss. (ECF Nos. 22-23.) Plaintiff
opposed the motion on July 15, 20192, and Defendants replied on July 29, 2019. (ECF Nos. 25-
26.)

    II.      STANDARD OF REVIEW
        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty. of
Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than
a blanket assertion, of an entitlement to relief”).

        In considering a motion to dismiss under Rule 12(b)(6), a court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
1
  According to the complaint filed in the state-court action, Plaintiff’s alleged indebtedness was $15,372.51. (ECF
No. 21-3 at 5 ¶ 11.)
2
  This Court notes that Plaintiff’s brief is not in compliance with Local Civil Rule 7.2(b) or (d). Plaintiff is advised
that in the future, its submissions will be stricken should it fail to adhere to the Court’s formatting or font-size
requirements.


                                                           2
Case 2:19-cv-00996-SDW-JAD Document 28 Filed 09/10/19 Page 3 of 6 PageID: 518



as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,
578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the allegations
in a complaint are “plausible” is “a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts
do not permit the court to infer more than the mere possibility of misconduct,” the complaint
should be dismissed for failing to show “that the pleader is entitled to relief” as required by Rule
8(a)(2). Id.

    III.     DISCUSSION
        The FDCPA, 15 U.S.C. § 1692 et seq., provides private causes of action to consumers who
have suffered “the use of abusive, deceptive, and unfair debt collection practices[.]” 15 U.S.C. §
1692(a). Courts analyzing FDCPA claims apply an objective “least sophisticated debtor” standard.
Levins v. Healthcare Revenue Recovery Grp. LLC, 902 F.3d 274, 280 (3d Cir. 2018). “This
standard is ‘lower than simply examining whether particular language would deceive or mislead a
reasonable debtor.’” Knight v. Midland Credit Mgmt., Inc., 755 F. App’x 170, 174 (3d Cir. 2018)
(quoting Caprio Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 149 (3d Cir. 2013)). It
protects “‘all consumers, the gullible as well as the shrewd,’ ‘the trusting as well as the suspicious,’
from abusive debt collection practices.” Brown v. Card Serv. Ctr., 464 F.3d 450, 454 (3d Cir.
2006). However, a debtor cannot disregard responsibilities or adopt “bizarre or idiosyncratic
interpretations of collection notices,” as the standard “preserv[es] a quotient of reasonableness and
presum[es] a basic level of understanding and willingness to read with care.” Wilson v.
Quadramed Corp., 225 F.3d 350, 354-55 (3d Cir. 2000) (citations omitted). “Importantly, whether
the least sophisticated debtor would be misled by a particular communication is a question of law
that may be resolved in a Rule 12(b)(6) motion.” Smith v. Lyons, Doughty & Veldhuius, P.C., No.
07-5139, 2008 WL 2885887, at *3 (D.N.J. July 23, 2008) (citations omitted); see also Devito v.
Zucker, Goldberg & Ackerman, LLC, 908 F. Supp. 2d 564, 568-69 (D.N.J. 2012).

                  To state a claim under the FDCPA, a plaintiff must allege that “(1)
                  she is a consumer, (2) the defendant is a debt collector, (3) the
                  defendant’s challenged practice involves an attempt to collect a
                  ‘debt’ as the Act defines it, and (4) the defendant has violated a
                  provision of the FDCPA in attempting to collect the debt.”

Levins, 902 F.3d at 280 (quoting Tatis v. Allied Interstate, LLC, 882 F.3d 422, 427 (3d Cir. 2018)).

                                                         A.

       Section 1692e of the FDCPA prohibits debt collectors from “us[ing] any false, deceptive,
or misleading representation or means in connection with the collection of any debt.” 15 U.S.C.
§ 1692e.3 A communication is false, deceptive or misleading “when it can reasonably be read to

3
 Section 1692e provides a non-exhaustive list of conduct that would violate the section, such as: falsely representing
“the character, amount, or legal status of any debt[,]” § 1692e(2)(A); falsely representing “any services rendered or
compensation which may be lawfully received by any debt collector for the collection of a debt[,]” § 1692e(2)(B);
“[c]ommunicating or threatening to communicate to any person credit information which is known or which should


                                                          3
Case 2:19-cv-00996-SDW-JAD Document 28 Filed 09/10/19 Page 4 of 6 PageID: 519



have two or more meanings, one of which is inaccurate or contradictory to another requirement.”
Devito, 908 F. Supp. 2d at 571 (citing Wilson, 225 F.3d at 354); see also Campuzano-Burgos v.
Midland Credit Mgmt., Inc., 550 F.3d 294, 298 (3d Cir. 2008).

        Here, Defendants argue that any alleged violations of 15 U.S.C. §§ 1692e(10) and (14) that
occurred in October 2017 or on January 10, 2018 are barred by the FDCPA’s one-year statute of
limitations. See 15 U.S.C. § 1692k(d) (“An action to enforce any liability created by this
subchapter may be brought . . . within one year from the date on which the violation occurs.”).4
This does not appear to be in dispute as Plaintiff clarifies in her opposition brief that the “essential
dates for liability . . . are February 7, 2018 and February 13 [sic], 2018.”5 (Pl.’s Opp’n Br. at 2,
ECF No. 25.) Therefore, inasmuch as they relate to CACH’s reports from February 2018, Plaintiff
may proceed with her § 1692e claims.

         This Court finds, however, that Plaintiff has not pled sufficient facts to suggest that
Resurgent Holdings made any representations in connection with the debt at issue. The credit
reports attached to the Amended Complaint reflect that the February 3, 2018 report was made by
CACH “C/O RESURGENT CAPITAL SERVICES[.]” (ECF No. 21-7; see also Am. Compl. ¶
23.) Additionally, the February 7, 2018 report shows that CACH alone had reported the debt.
(ECF No. 21-5.) Though the Amended Complaint relies on public bankruptcy filings to suggest
that Resurgent Holdings may have assumed CACH’s debt portfolio, Plaintiff admittedly states that
at this juncture, she is “unable to distinguish the roles each act [sic] defendant committed in their
individual capacity, in the impersonation of each other, or as a collective[.]” (Am. Compl. ¶ 23.)
In response, Defendants have submitted documents from CACH’s bankruptcy proceedings that
suggest that a “Reorganized CACH,” rather than Resurgent Holdings, took on CACH’s debt
portfolio. (See Defs.’ Moving Br. at 2-3, ECF No. 23; see also Ex. A, ECF No. 23-1 at 28 (“[A]ll
property of the Estates of the Debtors, including all claims, rights and Causes of Action, and any
property acquired by the Debtors under or in connection with the Plan, shall vest in each respective
Reorganized Debtor[.]”); id. at 2 n.1 (listing CACH as a “Debtor”).)6 Ultimately, Resurgent
Holding’s relationship to CACH and the debt at issue is unclear from the pleadings. As such,
Plaintiff has failed to state a claim against Resurgent Holdings. Should discovery show that

be known to be false, including the failure to communicate that a disputed debt is disputed[,]” § 1692e(8); using “any
false representation or deceptive means to collect or attempt to collect any debt or to obtain information concerning a
consumer[,]” § 1692e(10); or using “any business, company, or organization name other than the true name of the
debt collector's business, company, or organization[,]” § 1692e(14).
4
  The Third Circuit has held that “§ 1692k(d)’s one-year limitations period begins to run when a would-be defendant
violates the FDCPA, not when a potential plaintiff discovers or should have discovered the violation.” Rotkiske v.
Klemm, 890 F.3d 422, 424 (3d Cir. 2018), cert. granted, 139 S. Ct. 1259(Mem).
5
  Although Plaintiff indicates in her brief that credit reporting occurred on “February 13, 2018,” this Court understands
her to mean “February 3, 2018.” (See Am. Compl. ¶ 34; see also ECF No. 21-7 (indicating “Date Updated:
02/03/2018).)
6
   Whereas the Amended Complaint references the bankruptcy proceeding In re SquareTwo Financial Services
Corporation, Case No. 17-10659 (Bankr. S.D.N.Y.), and because the filings in the matter are public record, this Court
may consider the documents attached to Defendants’ motion (i.e., “Findings of Fact, Conclusions of Law and Order
(A) Approving Prepetition Solicitation Procedures, (B) Approving Adequacy of Disclosure Statement, and (C)
Confirming Modified Joint Prepackaged Chapter 11 Plan for SquareTwo Financial Services Corporation and its
Affiliated Debtors) on a motion to dismiss without converting the motion to one for summary judgment. See Mayer
v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a court must consider only the
complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly authentic documents
if the complainant’s claims are based upon these documents.”).


                                                           4
Case 2:19-cv-00996-SDW-JAD Document 28 Filed 09/10/19 Page 5 of 6 PageID: 520



Resurgent Holdings should be named in this action, the Amended Complaint may be amended
again thereafter.7

                                                         B.

       Plaintiff also alleges that “Defendants failed to inform or otherwise update consumers with
the elementary information required pursuant to §§ 1692g(a)(1), (2), (5)[.]” (Am. Compl. ¶ 72.)
Those FDCPA subsections provide:

                 Within five days after the initial communication with a consumer in
                 connection with the collection of any debt, a debt collector shall,
                 unless the following information is contained in the initial
                 communication or the consumer has paid the debt, send the
                 consumer a written notice containing—

                      (1) the amount of the debt;
                      (2) the name of the creditor to whom the debt is owed; . . .
                      (5) a statement that, upon the consumer’s written request within
                      the thirty-day period, the debt collector will provide the
                      consumer with the name and address of the original creditor, if
                      different from the current creditor.

15 U.S.C. §§ 1692(g)(a)(1), (2), (5).

        Here, Plaintiff does not allege that Defendants sent any communications that would trigger
FDCPA’s notice requirements. Defendants’ only alleged communication “with the consumer”
was Resurgent Capital’s January 30, 2018 letter, which verified that the debt at issue had been
settled. (Am. Compl. ¶ 33; ECF No. 21-6.) Therefore, Plaintiff’s § 1692g(a) claim will be
dismissed.

                                                         C.

        “To establish a breach of contract claim under New Jersey law, a plaintiff must show that:
(1) ‘the parties entered into a valid contract,’ (2) ‘the defendant failed to perform his obligations
under the contract,’ and (3) [the plaintiff] ‘sustained damages as a result.’” Ensey v. Gov’t Emp’rs
Ins. Co., 663 F. App’x 172, 176 (3d Cir. 2016) (quoting Murphy v. Implicito, 920 A.2d 678, 689
(N.J. Super. Ct. App. Div. 2007)). Here, Plaintiff alleges that Defendants breached their
“agreement to settle the subject debt” “by continuing collection activities two months after
receiving . . . the settlement payment[.]” (Am. Compl. ¶¶ 74, 78.) However, other than
“harassment” and the cost of retaining counsel to bring the instant action, (id. ¶ 79), Plaintiff has
not sufficiently alleged any actual damages that are causally related to the breach. There is no
indication that her credit score was damaged or that she suffered “economic loss associated with
counsel fees from defending against Defendants’ allegedly erroneous collection actions[.]” Cf.
Block v. Seneca Mortg. Servicing, 221 F. Supp. 3d 559, 577 (D.N.J. 2016) (emphasis added)

7
 Because Plaintiff’s claims against Resurgent Holdings are being dismissed pursuant to Rule 12(b)(6), this Court need
not address whether the defendant should also be dismissed pursuant to Rule 12(b)(2).


                                                         5
Case 2:19-cv-00996-SDW-JAD Document 28 Filed 09/10/19 Page 6 of 6 PageID: 521



(aggregating cases that found such injuries were cognizable breach of contract damages in the
context of trial home mortgage modifications); see also DiMisa v. Acquaviva, 969 A.2d 1091,
1095 (N.J. 2009) (explaining that with certain exceptions, “our judicial system is best served if
parties are responsible for bearing their own counsel fees”). Because Plaintiff has not sufficiently
pled cognizable damages, her breach of contract claim is dismissed.

    IV.      CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED in part,
and DENIED in part. Specifically, the motion is granted only as to Plaintiff’s § 1692g(a) claims,
breach of contract claim, and claims against Resurgent Holdings.8 An appropriate Order follows.


                                                                      /s/ Susan D. Wigenton
                                                                   SUSAN D. WIGENTON, U.S.D.J

Orig: Clerk
cc:   Parties
      Joseph A. Dickson, U.S.M.J.




8
 This Court notes that although the instant motion initially sought dismissal of Plaintiff’s FCRA claims, Defendants
withdrew those arguments in their reply brief. (Defs.’ Reply Br. at 7, ECF No. 26.)


                                                         6
